DETAILED ACTION
This office action is in response to request for continued examination of application 16/225,406, filed on 03/18/2021.
Claims 1, 6-8, 13-15, and 19-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 02/23/2021, have been entered.
Regarding objections to the drawings, the objections have been withdrawn due to submission of updated drawings.
Regarding objections to claims 14, 15, and 19, 
Regarding rejections of claims 8 and 13-14 under 35 U.S.C. 112(b), the rejections have been withdrawn due to amendment.

Response to Arguments
	Applicant’s arguments, filed 02/23/2021, have been entered. 

	Applicants respectfully submit that Shah in view of Ferguson fails to teach or disclose at least the above emphasized elements of claim 1. On pages 7-8 of the Final Office Action, the Examiner acknowledges that Shah fails to teach or disclose that the score based at least in part on a distance between the first vehicle and the second vehicle. Rather, the Examiner relies upon Ferguson as teaching this element of this element of the claims. Applicants respectfully disagree with the Examiner's interpretation of Ferguson. In relevant part, Ferguson provides, "For example, a tailgating event identified for a vehicle 240 identified as travelling at a high rate of speed in heavy traffic may receive a letter grade of E or F (or a numerical grade of 9 or 10), while a similar tailgating event for the vehicle 240 identified travelling at a low rate of speed with minimal traffic may receive a different letter rating of C or D, or a numerical rating of 6 or 7." While Ferguson arguably using the distance between a vehicle and the vehicle in front of it do determine how to grade a driving event, Applicants respectfully submit that it fails to teach or disclose that the score based at least in part on a distance between the first vehicle (vehicle providing traffic data/video) and the second vehicle (vehicle requesting traffic data/video). Rather, Ferguson teaches using the distance between a vehicle and the vehicle in front of it do determine how to grade a driving event. For at least these Docket No. P201803034US01reasons, Applicants respectfully submit that Shah in view of Ferguson fails to render claim 1 obvious.
	Examiner respectfully disagrees. Examiner notes that Shah explicitly teaches generating a candidate list of vehicles by selecting only vehicles that are within a certain range. Shah P. [0025]: “According to an embodiment, a data transmission component 110 can analyze the information sensed by sensors 108 and determine enhanced view information that is to be transferred to Vehicle 1 (102).  In one aspect, the data transmission component 110 can select vehicles (e.g., including Vehicle 1) that are within a specified distance from Vehicle 2 (104) and broadcast the enhanced view information to the vehicles.”
	Examiner therefore notes that any score generated for video feeds from this group of vehicles must inherently be generated “based at least in part on” a distance between the first and second vehicles, since the first vehicle’s recorder is only available to be scored because it meets the threshold of being within a selected distance.
Examiner further respectfully notes that the score is based “at least in part” on a group of three metrics. Based on the claim language, Examiner interprets that a score being “based at least in part” on a group of three items is satisfied by a score generated from any one of the three metrics and does not explicitly require the consideration of distance for the generation of a score. This is clearly taught by Ferguson, and therefore Examiner respectfully submits the claim is accordingly not patentably distinguished over the prior art of record.

Summary: Claims 1, 6-8, 13-15, and 19-20 remain rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:
Regarding claims 1, 8, and 15
The claims recite “wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders”. This should read “based upon the score of each”. 
The claims recite “wherein the score based at least in part on”. This should read “wherein the score is based at least in part on”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shahraray et al. (US 20150145995), hereinafter Shahraray, in view of Ferguson (US 10032318), hereinafter Ferguson.

Regarding claim 1, Shahraray teaches a method for assisting vehicle traffic, comprising:
obtaining, via a recorder associated with a first vehicle, traffic data in a vicinity of the first vehicle (see at least Shahraray Fig. 7; P. [0026]: “For example, if Vehicle 2 (104) is traveling ahead of Vehicle 1 (102) on a particular road, and the sensors 108 of Vehicle 2 (104) detect an obstacle on the road (e.g., pothole, debris, accident, bump, another vehicle, etc.), the data transmission component 110 can transmit information related to the obstacle to Vehicle 1 (102) in real-time (or near real-time) to ensure that the information related to the obstacle can be relayed to the driver of Vehicle 1 (102) before the Vehicle 1 (102) passes over or encounters the obstacle.”);
(see at least Shahraray Fig. 7; P. [0026] as above; P. [0046]: “Referring now to FIG. 7, there illustrated is an example scenario 700 that depicts connected cars that share sensory data, in one aspect of the subject disclosure. … As depicted in FIG. 7, the car 702 and the truck 704 … can be coupled via one or more network server 202 … In one aspect, the car 702 can leverage sensor data captured by sensors 108 of the truck 704 to enhance the data presented to the occupant of the car 702.  As an example, the sensor data captured by sensors 108 can include data that cannot be captured by sensors 106 of the car 702 at the current time due to various factors such as, but not limited to, obstacles that block a view of the sensors 106, low visibility conditions, hardware capabilities of the sensors 106, position of the sensors 106, sensors 106 have malfunctioned or are not operating properly, etc.”);
receiving a request for traffic data at the server from a second vehicle (see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car.”);
compiling, by the server, a candidate list of traffic data from a plurality of recorders, wherein the candidate list only includes traffic data from vehicles within a selected distance from the second vehicle (see at least Shahraray P. [0029]: “In one aspect, the network server(s) 202 can comprise a data aggregation component 204 that collects information captured by sensors 1081-108N. For example, images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors  1081-108N when the vehicles 1041-104N travel within the given area. … In one aspect, the information captured by sensors 108.sub.1-108.sub.N can be transmitted to the data aggregation component 204 in a push or pull configuration (e.g., periodically, on demand, in response to an event, etc.).”; P. [0025]: “According to an embodiment, a data transmission component 110 can analyze the information sensed by sensors 108 and determine enhanced view information that is to be transferred to Vehicle 1 (102).  In one aspect, the data transmission component 110 can select vehicles (e.g., including Vehicle 1) that are within a specified distance from Vehicle 2 (104) and broadcast the enhanced view information to the vehicles.”); and
providing a portion of the traffic data to the second vehicle in response to the request (see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car.  In response to receiving the query, the car (or network server) can transmit, to the data reception component 112, sensor data that is being captured by its sensors (e.g., indicative of an accident, road work, or malfunctioning traffic light, etc.).”).
Shahraray does not explicitly teach assigning a score for each of the plurality of recorders in the candidate list and wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders in the candidate list and wherein the score based at least in part on a distance between the first vehicle and the second vehicle, a quality of the video feed, and a ranking of the video feed by previous recipients.
In the same field of endeavor, Ferguson teaches assigning a score for each of the plurality of recorders in the candidate list (see at least Ferguson Col 16, lines 50-65: “For example, the ratings analysis module 258 may compute an average, median or other combination (e.g., a weighted average based on the rating expertise of each customer providing the videos, etc.) of the individual event ratings associated with each of the videos.  The combined rating may then be used as the event rating, be used to adjust the automatically generated rating, or adjust one or more equations used by the rating analysis module in generating an event rating.  The rating analysis module may also generate a vehicle rating, by combining (e.g., averaging, a weighted combination of event ratings, etc.) a plurality of event ratings associated with the vehicle 240.  For example, the vehicle rating may be combine ratings of a same driving event obtained from multiple vehicles and/or may combine ratings of two or more different driving events.”); and
wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders in the candidate list (see at least Ferguson Col. 17, lines 42-46: “In an example, the educational analysis module 268 may identify a video based on a desired event rating (e.g., a higher rating, a lower rating, etc.), a desired driving event type (e.g., hard braking, swerving, improper lane usage, hard turning, etc.), or the like.”) and wherein the score based at least in part on a distance between the first vehicle and the second vehicle (see at least Ferguson Col. 16, lines 26-32: “For example, driving event value may correspond to a relative severity of the particular driving event, where a more severe driving event (e.g., tailgating at a high rate of speed in heavy traffic) has a higher starting value”), a quality of the video feed (see at least Ferguson Col. 19, lines 15-22: “For example, greater weight may be given to higher quality videos or videos having an easily identifiable driving event and/or based on whether how helpful the video is when determining an underlying risk associated with the driver of the vehicle that was captured on the video.”), and a ranking of the video feed by previous recipients (see at least Ferguson Col. 17, lines 3-9: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traffic information sharing of Shahraray with the traffic information scoring system of Ferguson in order to facilitate the identification of dangerous driving roads or times (Ferguson Col. 1, lines 20-26: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).

Regarding claim 6, Shahraray teaches the method of claim 1.
Shahraray further teaches wherein the traffic data includes at least one of: (i) an image (see at least Shahraray P. [0023]: “In one aspect, first sensor data captured via a first sensor (e.g., optical sensor) onboard a first vehicle can be received.  The first sensor data can represents a first image (or set of images) of an environment around the first vehicle (e.g., portion of a road).”); (ii) a video feed of traffic in the vicinity of the first vehicle; (iii) a video feed from a public access video camera; and (iv) an audio feed.

Regarding claim 7, Shahraray teaches the method of claim 1.
Shahraray further teaches comprising displaying the traffic data from the first vehicle at a display of the second vehicle (see at least Shahraray P. [0027]: “In one aspect, a data reception component 112 can receive the enhanced view information from Vehicle 2 (104) and provide the enhanced view information to a visualization component 114.  Although only one vehicle (Vehicle 2) is depicted in FIG. 1, it can be noted that data reception component 112 can receive and/or aggregate enhanced view information from one or more vehicles.  The visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112.  The enhanced view can enable a driver of Vehicle 1 (102) (or the Vehicle 1 (102) itself) to take appropriate actions (e.g., avoid an obstacle) and/or improve driving conditions. … In another example, the enhanced view of the road containing information that is not visible to the naked eye (and/or the sensors 106) can be displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface, such as, but not limited to, a windshield, a minor, a side/rear window, etc.”).

Regarding claim 8, Shahraray teaches a system for assisting vehicle traffic, comprising:
a recorder associated with a first vehicle, the recorder obtaining traffic data at the first vehicle (see at least Shahraray Fig. 7; P. [0026]: “For example, if Vehicle 2 (104) is traveling ahead of Vehicle 1 (102) on a particular road, and the sensors 108 of Vehicle 2 (104) detect an obstacle on the road (e.g., pothole, debris, accident, bump, another vehicle, etc.), the data transmission component 110 can transmit information related to the obstacle to Vehicle 1 (102) in real-time (or near real-time) to ensure that the information related to the obstacle can be relayed to the driver of Vehicle 1 (102) before the Vehicle 1 (102) passes over or encounters the obstacle.”);
a first data communication device associated with the first vehicle, configured to obtain and communicate traffic data (see at least Shahraray P. [0026] as above, esp. “For example, if Vehicle 2 (104) is traveling ahead of Vehicle 1 (102) on a particular road, and the sensors 108 of Vehicle 2 (104) detect an obstacle on the road (e.g., pothole, debris, accident, bump, another vehicle, etc.), the data transmission component 110 can transmit information related to the obstacle to Vehicle 1 (102)”);
a second data communication device receivable of the communicated traffic data (see at least Shahraray Fig. 1, data reception component #112 in the context of P. [0026] as above);
a second vehicle associated with the second data communication device, wherein the second vehicle is navigated based on the communicated traffic data (see at least Shahraray Fig. 1, vehicles #102 and #104; P. [0026]: “For example, if Vehicle 2 (104) is in a location that is determined to be in the future path of Vehicle 1 (102), based on the destination information that has been programmed in Vehicle 1's (102's) navigation system, the data transmission component 110 of Vehicle 2(104) it can provide information about a road hazard or a pothole to Vehicle 1 (102) well in advance of Vehicle 1 (102) arriving at that location.  The information can also be used to re-route Vehicle 1 (102) to avoid that part of the road completely.”); and
a server for receiving traffic data from the first communication device and transmitting the traffic data to the second communication device (see at least Shahraray P. [0029]: “In one aspect, the network server(s) 202 can comprise a data aggregation component 204 that collects information captured by sensors 1081-108N. For example, images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors  1081-108N when the vehicles 1041-104N travel within the given area. … In one aspect, the information captured by sensors 108.sub.1-108.sub.N can be transmitted to the data aggregation component 204 in a push or pull configuration (e.g., periodically, on demand, in response to an event, etc.).”), wherein the server is configured to:
receive a request for traffic data from the second vehicle (see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car. In response to receiving the query, the car (or network server) can transmit, to the data reception component 112, sensor data that is being captured by its sensors (e.g., indicative of an accident, road work, or malfunctioning traffic light, etc.).”);
compile a candidate list of traffic data from a plurality of recorders, wherein the candidate list only includes traffic data from vehicles within a selected distance from the second vehicle (see at least Shahraray P. [0029]: “In one aspect, the network server(s) 202 can comprise a data aggregation component 204 that collects information captured by sensors 1081-108N. For example, images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors  1081-108N when the vehicles 1041-104N travel within the given area. … In one aspect, the information captured by sensors 108.sub.1-108.sub.N can be transmitted to the data aggregation component 204 in a push or pull configuration (e.g., periodically, on demand, in response to an event, etc.).”; P. [0025]: “According to an embodiment, a data transmission component 110 can analyze the information sensed by sensors 108 and determine enhanced view information that is to be transferred to Vehicle 1 (102).  In one aspect, the data transmission component 110 can select vehicles (e.g., including Vehicle 1) that are within a specified distance from Vehicle 2 (104) and broadcast the enhanced view information to the vehicles.”);;
provide a portion of the traffic data to the second vehicle in response to the request (see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car.  In response to receiving the query, the car (or network server) can transmit, to the data reception component 112, sensor data that is being captured by its sensors (e.g., indicative of an accident, road work, or malfunctioning traffic light, etc.).”).
Shahraray does not explicitly teach wherein the server is configured to assign a score for each of the plurality of recorders in the candidate list; and wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders in the candidate list and wherein the score based at least in part on a distance between the first vehicle and the second vehicle, a quality of the video feed, and a ranking of the video feed by previous recipients.
(see at least Ferguson Col 16, lines 50-65: “For example, the ratings analysis module 258 may compute an average, median or other combination (e.g., a weighted average based on the rating expertise of each customer providing the videos, etc.) of the individual event ratings associated with each of the videos.  The combined rating may then be used as the event rating, be used to adjust the automatically generated rating, or adjust one or more equations used by the rating analysis module in generating an event rating.  The rating analysis module may also generate a vehicle rating, by combining (e.g., averaging, a weighted combination of event ratings, etc.) a plurality of event ratings associated with the vehicle 240.  For example, the vehicle rating may be combine ratings of a same driving event obtained from multiple vehicles and/or may combine ratings of two or more different driving events.”); and
wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders in the candidate list (see at least Ferguson Col. 17, lines 42-46: “In an example, the educational analysis module 268 may identify a video based on a desired event rating (e.g., a higher rating, a lower rating, etc.), a desired driving event type (e.g., hard braking, swerving, improper lane usage, hard turning, etc.), or the like.”) and wherein the score based at least in part on a distance between the first vehicle and the second vehicle (see at least Ferguson Col. 16, lines 26-32: “For example, driving event value may correspond to a relative severity of the particular driving event, where a more severe driving event (e.g., tailgating at a high rate of speed in heavy traffic) has a higher starting value”), a quality of the video feed (see at least Ferguson Col. 19, lines 15-22: “For example, greater weight may be given to higher quality videos or videos having an easily identifiable driving event and/or based on whether how helpful the video is when determining an underlying risk associated with the driver of the vehicle that was captured on the video.”), and a ranking of the video feed by previous recipients (see at least Ferguson Col. 17, lines 3-9: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traffic information sharing of Shahraray with the traffic information scoring system of Ferguson in order to facilitate the identification of dangerous driving roads or times and to detect unsafe driving behavior (Ferguson Col. 1, lines 20-26: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).

Regarding claim 13, Shahraray teaches the system of claim 8.
Shahraray further teaches wherein the traffic data includes at least one of: (i) an image (see at least Shahraray P. [0023]: “In one aspect, first sensor data captured via a first sensor (e.g., optical sensor) onboard a first vehicle can be received.  The first sensor data can represents a first image (or set of images) of an environment around the first vehicle (e.g., portion of a road).”); and (ii) a video feed of traffic in a vicinity of the first vehicle; (iii) a video feed from a public access video camera; and (iv) an audio feed.

Regarding claim 14, Shahraray teaches the system of claim 8.
Shahraray further teaches wherein the second vehicle includes a display for displaying the traffic data from the first vehicle (see at least Shahraray P. [0027]: “In one aspect, a data reception component 112 can receive the enhanced view information from Vehicle 2 (104) and provide the enhanced view information to a visualization component 114.  Although only one vehicle (Vehicle 2) is depicted in FIG. 1, it can be noted that data reception component 112 can receive and/or aggregate enhanced view information from one or more vehicles.  The visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112.  The enhanced view can enable a driver of Vehicle 1 (102) (or the Vehicle 1 (102) itself) to take appropriate actions (e.g., avoid an obstacle) and/or improve driving conditions. … In another example, the enhanced view of the road containing information that is not visible to the naked eye (and/or the sensors 106) can be displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface, such as, but not limited to, a windshield, a minor, a side/rear window, etc.”).

Regarding claim 15, Shahraray teaches a system for assisting vehicle traffic, comprising:
a first vehicle comprising a video camera and a first communication device (see at least Shahraray Fig. 1 vehicles #102 and #104; Fig. 7; P. [0024]: “As an example, sensors 106 and/or 108 can include most any sensing device, such as, but not limited to, optical sensors (e.g., cameras)”; P. [0026]: “For example, if Vehicle 2 (104) is traveling ahead of Vehicle 1 (102) on a particular road, and the sensors 108 of Vehicle 2 (104) detect an obstacle on the road (e.g., pothole, debris, accident, bump, another vehicle, etc.), the data transmission component 110 can transmit information related to the obstacle to Vehicle 1 (102) in real-time (or near real-time) to ensure that the information related to the obstacle can be relayed to the driver of Vehicle 1 (102) before the Vehicle 1 (102) passes over or encounters the obstacle.”);
(see at least Shahraray Fig. 1, vehicles #102 and #104; P. [0027]: “In one aspect, a data reception component 112 can receive the enhanced view information from Vehicle 2 (104) and provide the enhanced view information to a visualization component 114.  Although only one vehicle (Vehicle 2) is depicted in FIG. 1, it can be noted that data reception component 112 can receive and/or aggregate enhanced view information from one or more vehicles.  The visualization component 114 can generate an enhanced view of an environment surrounding Vehicle 1 (102) by combining data received from sensors 106 and the enhanced view information received via the data reception component 112.  The enhanced view can enable a driver of Vehicle 1 (102) (or the Vehicle 1 (102) itself) to take appropriate actions (e.g., avoid an obstacle) and/or improve driving conditions. … In another example, the enhanced view of the road containing information that is not visible to the naked eye (and/or the sensors 106) can be displayed via a display device (e.g., on the dashboard) and/or superimposed on a display surface, such as, but not limited to, a windshield, a minor, a side/rear window, etc.”); and
a server for receiving the video feed from the video camera of the first vehicle via the first communication device and providing the video feed to the second vehicle via the second communication device (see at least Shahraray Fig. 7; P. [0046]: “Referring now to FIG. 7, there illustrated is an example scenario 700 that depicts connected cars that share sensory data, in one aspect of the subject disclosure. … As depicted in FIG. 7, the car 702 and the truck 704 … can be coupled via one or more network server 202 … In one aspect, the car 702 can leverage sensor data captured by sensors 108 of the truck 704 to enhance the data presented to the occupant of the car 702.  As an example, the sensor data captured by sensors 108 can include data that cannot be captured by sensors 106 of the car 702 at the current time due to various factors such as, but not limited to, obstacles that block a view of the sensors 106, low visibility conditions, hardware capabilities of the sensors 106, position of the sensors 106, sensors 106 have malfunctioned or are not operating properly, etc.”), wherein the server is configured to:
receive a request for traffic data from the second communication device (see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car.  In response to receiving the query, the car (or network server) can transmit, to the data reception component 112, sensor data that is being captured by its sensors (e.g., indicative of an accident, road work, or malfunctioning traffic light, etc.).”); and
compile a candidate list of traffic data from a plurality of recorders, wherein the candidate list only includes traffic data from vehicles within a selected distance from the second vehicle (see at least Shahraray P. [0029]: “In one aspect, the network server(s) 202 can comprise a data aggregation component 204 that collects information captured by sensors 1081-108N. For example, images and/or video clips relating to an area (e.g., road/pathway) can be recorded by the sensors  1081-108N when the vehicles 1041-104N travel within the given area. … In one aspect, the information captured by sensors 108.sub.1-108.sub.N can be transmitted to the data aggregation component 204 in a push or pull configuration (e.g., periodically, on demand, in response to an event, etc.).”; P. [0025]: “According to an embodiment, a data transmission component 110 can analyze the information sensed by sensors 108 and determine enhanced view information that is to be transferred to Vehicle 1 (102).  In one aspect, the data transmission component 110 can select vehicles (e.g., including Vehicle 1) that are within a specified distance from Vehicle 2 (104) and broadcast the enhanced view information to the vehicles.”); and
(see at least Shahraray P. [0036]: “Consider an example scenario, wherein a driver is stuck in traffic, the driver can request (e.g., via the user interface 302) for image/video data from a car further ahead in the traffic to determine a cause for the traffic.  The query component 304 can send a query to the car (directly and/or via a network server) to receive image/video data being recorded by the sensors of the car.  In response to receiving the query, the car (or network server) can transmit, to the data reception component 112, sensor data that is being captured by its sensors (e.g., indicative of an accident, road work, or malfunctioning traffic light, etc.).”).
Shahraray does not explicitly teach wherein the server is configured to assign a score for each of the plurality of recorders in the candidate list; and wherein the portion of the traffic data provided is based upon the score each of the plurality of recorders in the candidate list and wherein the score based at least in part on a distance between the first vehicle and the second vehicle, a quality of the video feed, and a ranking of the video feed by previous recipients.
In the same field of endeavor, Ferguson teaches wherein the server is configured to assign a score for each of the plurality of recorders in the candidate list (see at least Ferguson Col 16, lines 50-65: “For example, the ratings analysis module 258 may compute an average, median or other combination (e.g., a weighted average based on the rating expertise of each customer providing the videos, etc.) of the individual event ratings associated with each of the videos.  The combined rating may then be used as the event rating, be used to adjust the automatically generated rating, or adjust one or more equations used by the rating analysis module in generating an event rating.  The rating analysis module may also generate a vehicle rating, by combining (e.g., averaging, a weighted combination of event ratings, etc.) a plurality of event ratings associated with the vehicle 240.  For example, the vehicle rating may be combine ratings of a same driving event obtained from multiple vehicles and/or may combine ratings of two or more different driving events.”); and
(see at least Ferguson Col. 17, lines 42-46: “In an example, the educational analysis module 268 may identify a video based on a desired event rating (e.g., a higher rating, a lower rating, etc.), a desired driving event type (e.g., hard braking, swerving, improper lane usage, hard turning, etc.), or the like.”) and wherein the score based at least in part on a distance between the first vehicle and the second vehicle (see at least Ferguson Col. 16, lines 26-32: “For example, driving event value may correspond to a relative severity of the particular driving event, where a more severe driving event (e.g., tailgating at a high rate of speed in heavy traffic) has a higher starting value”), a quality of the video feed (see at least Ferguson Col. 19, lines 15-22: “For example, greater weight may be given to higher quality videos or videos having an easily identifiable driving event and/or based on whether how helpful the video is when determining an underlying risk associated with the driver of the vehicle that was captured on the video.”), and a ranking of the video feed by previous recipients (see at least Ferguson Col. 17, lines 3-9: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traffic information sharing of Shahraray with the traffic information scoring system of Ferguson in order to facilitate the identification of dangerous driving roads or times and to detect unsafe driving behavior (Ferguson Col. 1, lines 20-26: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).

Regarding claim 19, Shahraray teaches the system of claim 15.
Shahraray does not explicitly teach wherein the score is further based on a past history of use of the video feed.
In the same field of endeavor, Ferguson teaches wherein the score is further based on a past history of use of the video feed (see at least Ferguson Col. 17, lines 3-9: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.” *Examiner notes ratings provided to the video by other users is exemplary of a past history of use of the video feed.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traffic information sharing of Shahraray with the traffic information scoring system of Ferguson in order to facilitate the identification of dangerous driving roads or times and to detect unsafe driving behavior (Ferguson Col. 1, lines 20-26: “In some cases, the rating analysis module may include a learning algorithm that may be used to adjust the ratings and/or algorithms used in generating the event ratings and or vehicle ratings based on a comparison of ratings provided by the submitter of the video (e.g., the driver of the vehicle 210) and/or ratings provided by other viewers of the video via the social network 254, 290.”).

Regarding claim 20, Shahraray teaches the system of claim 15.
(see at least Shahraray P. [0038]: “Data aggregation component 204 can receive sensor data from one or more vehicles via most any communication network (e.g., cellular network).  As an example, the sensor data can be received periodically, in real-time, on demand, in response to detecting an event, etc.”; P. [0039]: “In one aspect, a data selection component 412 is utilized to determine relevant data that is to be transmitted to a particular vehicle at a particular time.  The data selection component 412 can select a portion of the sensor data 404 based on the metadata 406 associated with the portion of the sensor data 404.  In one example, sensor data 404 related to a current location of a car (and/or a location that the car is approaching) can be selected. … It is noted that the subject specification is not limited to the above noted examples and most any metadata can be utilized to select sensor data that is to be transmitted to a vehicle.  The selected sensor data can then be transmitted to the car via the data transfer component 206.  In one aspect, the selection and/or transmission of the sensor data can be based on policies and/or preferences 410 defined by a network operator and/or user.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662